*669Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 24, 2004, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his plea of guilty and waiver of the right to appeal were not knowingly, voluntarily, and intelligently made (see CPL 470.05 [2]; People v Everett, 22 AD3d 863 [2005]; People v Huchital, 22 AD3d 681 [2005]; People v Jones, 21 AD3d 968, 969 [2005], lv denied 6 NY3d 754 [2005]). In any event, the record establishes that the plea of guilty and waiver of his right to appeal were knowing, voluntary, and intelligent (see People v Everett, supra; People v Jones, supra). The defendant acknowledged that he discussed the plea and waiver with his attorney, executed the waiver in open court, and indicated his understanding of the nature and consequences of the rights that he waived (see People v Torres, 24 AD3d 692 [2005]). The defendant’s contention that the defense counsel was ineffective for failing to move for a suppression hearing and that this rendered his plea of guilty involuntarily or unknowingly made is without merit.
The defendant’s waiver of his right to appeal precludes review of his remaining claims (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733 [1998]; People v Everett, supra; People v Jones, supra). Adams, J.P., Ritter, Santucci and Lunn, JJ., concur.